Citation Nr: 1012438	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-13 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is 
from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV and its more 
liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his 
or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).

When the Veteran filed this claim, he alleged entitlement to 
service connection for PTSD, specifically.  The RO denied 
this claim, finding the medical evidence of record did not 
establish the required DSM-IV diagnosis of PTSD, without 
which there could be no possible relationship to his 
military service.

The Veteran's VA treatment records, however, show he has 
been diagnosed with PTSD and other mental disorders - 
including cognitive disorder, not otherwise specified; 
personality disorder, not otherwise specified, with 
borderline traits; and anxiety disorder, not otherwise 
specified.  So there is competent medical evidence he has an 
acquired psychiatric disorder.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam order), the Court noted 
that the scope of a mental health disability claim includes 
any mental disability that reasonably may be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).

As concerning a relationship between his acquired 
psychiatric disorder and his military service, the Veteran 
essentially attributes his mental illness to (1) his combat 
experiences in Vietnam, including the death of a fellow 
service member and/or (2) his experiences, including 
psychological symptoms of fear and anxiety related to the 
in-service accusations and determinations regarding 
homosexuality and subsequent harassment and alienation.  See 
his February 2006 Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder (PTSD) (VA 
Form 21-7081).

The Veteran's service personnel records confirm he had a 
tour in Vietnam from January 1969 to January 1970.  His DD 
Form 214 shows that his military occupational specialty 
(MOS) was field wireman in an infantry unit, and that he was 
awarded the National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  There is also evidence 
of record establishing the unit to which the Veteran was 
assigned, 313th Signal Company, 99th Light Brigade, was 
exposed to enemy fire in August and September 1969.  His 
mere presence with his unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
RO has also conceded that the Veteran engaged in combat.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service personnel records also document the fact that the 
Veteran was formally accused of being a homosexual.  His 
records also show he was, consequently, subject to a 
psychiatric examination, and the November 1969 Report of 
Psychiatric Examination reflects a diagnosis of 
homosexuality.  Subsequent November and December 1969 
records reflect that the Veteran was to be separated from 
service subject to AR 635-89.  As mentioned, the Veteran's 
service records document that he was in Vietnam and not 
discharged until January 1970 -which suggests he was still 
serving with the same unit under the above-noted 
circumstances.  

Further, the Veteran asserts that while serving alongside 
his fellow service members after having been determined to 
be a homosexual, he experienced anxiety and fear associated 
with alienation and other service members' expressions of 
hostility towards him as a homosexual.  See his January 2006 
Statement in Support of Claim (VA Form 21-4138).  Therefore, 
there is competent evidence the Veteran was subject to 
alienation and hostility and experienced psychological 
symptoms while in service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection.") 

Concerning the relationship between an acquired psychiatric 
disorder and the Veteran's military service, the Veteran was 
provided a VA Compensation and Pension Examination in August 
2007.  The report of that examination provides diagnoses of 
cognitive disorder, not otherwise specified and personality 
disorder, not otherwise specified, with borderline traits.  
However, it does not address whether there is any 
relationship between any currently diagnosed 
acquired psychiatric disorder and service.  In light of the 
above, the Board finds that the Veteran must be afforded a 
VA examination to determine whether he has a current 
psychiatric disability that is related to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of his psychological disorders.  
All indicated tests, if any, should be 
conducted.  The claims file must be made 
available to and be reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed.  

Should the examiner diagnose PTSD, the 
examiner should provide an opinion as to 
whether (a) the Veteran has PTSD due to 
either his combat-related stressors or his 
stressors relating to the in-service 
accusations and determinations relating to 
his sexual orientation, including his 
feelings of fear and anxiety as a result 
of other service members' expressions of 
hostility; and (b) if the Veteran has a 
diagnosis(es) other than PTSD, whether it 
is at least as likely as not (50 percent 
probability or greater) that any such 
diagnosis is related to the Veteran's 
period of active service.  

In rendering these opinions, the examiner 
is requested to make an effort to 
reconcile the various psychiatric 
diagnoses of record, and a complete 
rationale must be provided for all 
opinions expressed.  The examiner should 
also acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  

2.  Then, readjudicate the Veteran's claim 
for service connection.  If the disposition 
remains unfavorable as to his claim, 
send the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


